DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10426533.
In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.

Claims 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10426533 in view of Nelson et al. (US 7846162) or alternatively unpatentable over claims 1-20 of U.S. Patent No. 10426533 in view of Reiley (US 7922765).
The patented claims disclose all elements of the claimed invention except for providing diameters in a range of about 7 mm, 4 mm to 12 mm or lengths or varying cross-sectional dimensions. 
It is well known to provide bone fixation devices or implant in varying lengths, for e.g. 1000 mm to 1 mm, and diameters, for e.g. 0.1 mm to 100 mm, as evidenced by Nelson et al. wherein the length and diameter (or width) of the implant is determined by the fracture site and patient anatomy and physiology considerations, as evidenced by Nelson et al. 
Or in the alternate, Reiley discloses varying the height, width and length of a bone fixation device depending on the specific location and amount of bone to crossed by stabilization.  
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of optimizing the length and diameter of the implant of the combination of Brinker and Terrill et al., as taught by Nelson et al. or in the alternate as taught by Reiley, would have yielded predictable results, i.e., improved integration of the implant with surrounding bone through enhanced bone growth. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s disclosure does not describe how the inner surface is made porous or roughened.  Applicant's disclosure describes “a bioactive surface may be created on the implant 10 by treating the implant 10 with, for example, acid etching, grit blasting, plasma spraying, or other suitable surface treatments.”  “Furthermore, a bioactive surface may be created on the implant 10 by treating the implant 10 with, for example, acid etching, grit blasting, plasma spraying, or other suitable surface treatments.” All references imply an outer surface and not an inner surface. 
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 7-10, the recitation “an outer surface” renders the claims vague and indefinite because it is unclear how the inner surface is made porous, roughened and coated with a plasma coating, respectively. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brinker (US 5433718) in view of Terrill et al. (US 8529608).
Brinker discloses an implant (10, 30, 40) with a rectilinear cross section, a plurality of faces defining edges or "cutting edges" 25, a plurality of holes or fenestrations (54) in a staggered pattern, and a proximal portion without holes.  Brinker discloses the implant to have any type of symmetric or non-symmetric cross section including clover (three or four sides) (Figs. 1A-13B, col. 8, lines 65-67 and cols. 9-21). 
Regarding claim 5, a proximal portion of the implant is free from fenestrations (see for e.g. Figs. 1, 2A). 
Regarding claim 6, Brinker discloses a cap 56 with a slot or hole 64 for receiving a tool, for example, an insertion tool (such as a guide pin) (Figs. 2A-2C and supporting text). 

Brinker discloses all elements of the claimed invention except for a reference to the bending strength of the implant with fenestrations when compared to a reference elongate body (implant without fenestrations).
It is well known that introducing voids such as holes or fenestrations in an implant reduces the bending strength of the implant, as evidenced by Terrill et al. (col. 7, lines 63-67 and col. 8, lines 1-11). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have controlled the number of fenestrations to control the impact on the bending strength of the implant of Brinker such that the implant has a bending strength of at least 0.5 relative to reference elongate body without fenestrations, since it was known in the art that voids in an implant reduce the bending strength of the implant. 

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brinker (US 5433718) and Terrill et al. (US 8529608) further in view of Collier (US 4156943).
The combination of Brinker and Terrill et al. discloses all elements of the claimed invention except for the inner and outer surfaces to be porous.
Collier teaches constructing a nail of a porous material to enable integration with surrounding bone. 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of constructing a nail of a porous material, as taught by Collier, to the device of the combination of Brinker and Terrill et al. would have yielded predictable results, i.e., improved integration of the nail with surrounding bone through enhanced bone growth. 

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brinker (US 5433718) and Terrill et al. (US 8529608) further in view of Ulrich et al. (US 20070156144).

It is well known to provide a roughness to the outer surface of an implant to enable integration with surrounding bone, as evidenced by Ulrich et al. 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing a rough surface, as taught by Ulrich et al., to the device of the combination of Brinker and Terrill et al., would have yielded predictable results, i.e., improved integration of the nail with surrounding bone through enhanced bone growth. 

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Brinker (US 5433718) and Terrill et al. (US 8529608) further in view of Maccecchini (US 20060062825A1).
The combination of Brinker and Terrill et al. discloses all elements of the claimed invention except for exposure to plasma.
Maccecchini teaches exposing the surface of an intramedullary nail to plasma to make all surfaces of the nail rough to facilitate strong adherence to an applied coating such as pDDLA or HA.
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of constructing a nail of a porous material, as taught by, Maccecchini to the device of the combination of Brinker and Terrill et al. would have yielded predictable results, i.e., improved integration of the nail with surrounding bone through enhanced bone growth. 

Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brinker (US 5433718) and Terrill et al. (US 8529608) further in view of Harrison et al. (US 20040176287).
The combination of Brinker and Terrill et al. discloses all elements of the claimed invention except for a coating that includes a bone morphogenetic protein.
Harrison et al. teach applying a protein to a bone-contacting surface of an implant to enhance bone growth.
. 

Claims 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brinker (US 5433718) and Terrill et al. (US 8529608) further in view of Nelson et al. (US 7846162).
The combination of Brinker and Terrill et al. discloses all elements of the claimed invention except for: (1) ranges of length of the implant; (2) ranges of the diameter or widths of the implant. 
It is well known to provide bone fixation devices or implant in varying lengths, for e.g. 1000 mm to 1 mm, and diameters, for e.g. 0.1 mm to 100 mm, as evidenced by Nelson et al. wherein the length and diameter of the implant is determined by the fracture site and patient anatomy and physiology considerations, as evidenced by Nelson. 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of optimizing the length and diameter of the implant of the combination of Brinker and Terrill et al., as taught by Nelson et al., would have yielded predictable results, i.e., improved integration of the implant with surrounding bone through enhanced bone growth. 

In the alternate, claims 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Brinker (US 5433718) and Terrill et al. (US 8529608) further in view of Reiley (US 7922765).
The combination of Brinker and Terrill et al. discloses all elements of the claimed invention except for: (1) ranges of length of the implant; and (2) ranges of the diameters or widths of the implant. 

Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of optimizing the length, width and diameter of the implant of the combination of Brinker and Terrill et al., as taught by Reiley, would have yielded predictable results, i.e., improved integration of the implant with surrounding bone through enhanced bone growth. 

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perry (US 5766174) in view of Terrill et al. (US 8529608).
Perry discloses an intramedullary bone fixation device, a plurality of faces (four sides) defining edges or "cutting edges", a plurality of holes or fenestrations in a staggered pattern, a proximal portion without holes and a cap 66 with holes that are capable of receiving a suitably-sized guide pin.
Perry discloses all elements of the claimed invention except for a reference to the bending strength of the implant with fenestrations when compared to a reference elongate body (implant without fenestrations).
It is well known that introducing voids such as holes or fenestrations in an implant reduces the bending strength of the implant, as evidenced by Terrill et al. (col. 7, lines 63-67 and col. 8, lines 1-11). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have controlled the number of fenestrations to control the impact on the bending strength of the implant of Perry such that the implant has a bending strength of at least 0.5 relative to reference elongate body without fenestrations, since it was known in the art that voids in an implant reduces the bending strength of the implant. 

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Perry (US 5766174)  and Terrill et al. (US 8529608) in view of Collier (US 4156943).

Collier teaches constructing a nail of a porous material to enable integration with surrounding bone. 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of constructing a nail of a porous material, as taught by Collier, to the device of the combination of Perry and Terrill et al. would have yielded predictable results, i.e., improved integration of the nail with surrounding bone through enhanced bone growth. 

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Perry (US 5766174) and Terrill et al. (US 8529608) in view of Ulrich et al. (US 20070156144).
The combination of Perry and Terrill et al. discloses all elements of the claimed invention except for the surface of the implant to be roughened.
It is well known to provide a roughness to the outer surface of an implant to enable integration with surrounding bone, as evidenced by Ulrich et al. 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing a rough surface, as taught by Ulrich et al., to the device of the combination of Perry and Terrill et al., would have yielded predictable results, i.e., improved integration of the nail with surrounding bone through enhanced bone growth. 

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Perry (US 5766174) and Terrill et al. (US 8529608) further in view of Maccecchini (US 20060062825A1).
The combination of Perry and Terrill et al. discloses all elements of the claimed invention except for exposure to plasma.
Maccecchini teaches exposing the surface of an intramedullary nail to plasma to make all surfaces of the nail rough to facilitate strong adherence to an applied coating such as pDDLA or HA.
. 

Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perry (US 5766174) and Terrill et al. (US 8529608) further in view of Harrison et al. (US 20040176287).
The combination of Perry and Terrill et al. discloses all elements of the claimed invention except for a coating that includes a bone morphogenetic protein.
Harrison et al. teach applying a protein to a bone-contacting surface of an implant to enhance bone growth.
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of applying a coating, as taught by, Harrison et al. to the device of the combination of Perry and Terrill et al. would have yielded predictable results, i.e., improved integration of the implant 3with surrounding bone through enhanced bone growth. 

Claims 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perry (US 5766174) and Terrill et al. (US 8529608) in view of Nelson et al. (US 7846162).
The combination of Perry and Terrill et al. discloses all elements of the claimed invention except for: (1) ranges of length of the implant; and (2) ranges of the diameter of the implant. 
It is well known to provide bone fixation devices or implant in varying lengths, for e.g. 1000 mm to 1 mm, and diameters, for e.g. 0.1 mm to 100 mm, as evidenced by Nelson et al. wherein the length and diameter of the implant is determined by the fracture site and patient anatomy and physiology considerations, as evidenced by Nelson. 
. 

Claims 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Perry (US 5766174) and Terrill et al. (US 8529608) in view of Reiley (US 7922765).
The combination of Perry and Terrill et al. discloses all elements of the claimed invention except for: (1) ranges of length of the implant; and (2) ranges of the diameter of the implant. 
It is well known to provide bone fixation devices or implant in varying lengths, widths, heights depending on the specific location and amount of bone to be crossed for stabilization, as evidenced by Reiley. 
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique of optimizing the length, width and diameter of the implant of the combination of Perry and Terrill et al., as taught by Reiley, would have yielded predictable results, i.e., improved integration of the implant with surrounding bone through enhanced bone growth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


March 12, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775